Citation Nr: 18100160
Decision Date: 	Archive Date: 03/28/18

DOCKET NO. 16-56 415
DATE:	 
ISSUES DECIDED:	1	ISSUES REMANDED:	0
 
ORDER
Entitlement to service connection for posttraumatic stress disorder (PTSD) is granted.  
FINDING OF FACT
Resolving any doubt in the Veterans favor, the evidence of record supports a finding that a relationship exists between the Veterans currently diagnosed acquired psychiatric disorders and his in-service fear of hostile military or terrorist activity. 
CONCLUSION OF LAW
The criteria for service connection for PTSD have been satisfied.  38 U.S.C. §§ 1101, 1110, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.125 (2017).
REASONS AND BASES FOR FINDING AND CONCLUSION
The Veteran had honorable active duty service with the United States Marine Corps from May 1964 to May 1967.  The Veteran is a Vietnam Era Veteran who served in the Republic of Vietnam.

This matter is before the Board of Veterans Appeals (Board) on appeal from an October 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.
1. Entitlement to service connection for PTSD
Service connection is warranted where the evidence of record established that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if preexisting, such service, was aggravated thereby.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  
Establishing service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2014); see also Cohen v. Brown, 10 Vet. App. 128 (1997).
Where the alleged stressor involves fear of hostile military or terrorist activity, a Veterans lay testimony alone may establish the occurrence of the stressor if a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veterans symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veterans service.  38 C.F.R. § 3.304(f)(3) (2014).
In September 2015, the Veteran underwent a psychological VA examination.  The examiner found that the Veteran did not meet the diagnostic criteria for PTSD under the DSM-5.  The VA examiner further stated that the Veteran did not meet the criteria for any other mental disorder that conformed with the DSM-V criteria.  The examiner reviewed the Veterans VA folder, but did not consider other pertinent information from collateral sources.  The examiner acknowledged that the Veteran was a helicopter pilot in Vietnam, including a helicopter crash in which he was the pilot and found that this stressor was adequate for a diagnosis of PTSD.  Evidence was found for PTSD diagnostic criteria A through E, but the examiner did not provide a response for diagnostic criteria F through I.  The Veteran was found to have a depressed mood, anxiety, mild memory loss, and suicidal ideation.  The Veteran told the examiner that prior to filing his claim, he never thought much about his experiences in Vietnam and had never sought treatment for PTSD.  The examiner stated [i]n the writers opinion, these symptoms are not severe enough to constitute a mental disorder under DSM-V criteria.
In November 2015, the Veteran was seen for a private, independent mental health evaluation by J.J., Ph.D.  The Veterans history was explored by the examiner, which included service in Vietnam as a helicopter pilot.  The Veteran reported that he feared he was going to die in Vietnam.  Upon examination, the Veteran demonstrated depressed mood and difficulty with anxiety and panic symptoms.  The Veteran also reported a history of transient suicidal ideation, but it was noted that he was not in imminent danger of harming himself or others.  The clinician found him to be a credible historian who was both pleasant and cooperative with the interview.  The examiners impression was that the Veteran described increasing difficulty coping with the stress related to wartime experiences in Vietnam.  He described intrusive recollections of being exposed to great bodily harm and potential death, as well as observing others in similar situations.  The examiner opined:  His distress appears related to and likely caused by his wartime experiences in Vietnam.  The examiner diagnosed him with PTSD (Disabling and Chronic). 
The Board has also considered the opinion of the VA examiner.  See VA Examination, dated September 2015.  While the examiner considered the Veterans VA file, other relevant evidence was not considered.  Additionally, while the VA examiner opined that the Veteran did not meet the criteria for any diagnosis under the DSM-V, she offered merely conclusory findings without a full explanation as to why the Veteran did not meet any mental disorder diagnosis.  This was in spite of finding:  He acknowledged the symptoms checked in #5 including feeling depressed and having some passive suicidal ideation without plan or intent to harm himself.  The VA examiner is a licensed psychologist, competent to make diagnoses and opine as to their etiology.  There is no evidence that she is not credible.  However, as she did not consider evidence from collateral sources and she did not offer more than a conclusory finding, the Board affords her opinion limited probative weight.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008)
As noted above, the Veteran was diagnosed with disabling and chronic PTSD by a licensed professional, J. J., Ph.D.  The diagnosis was made utilizing the DSM-V.  This decision was also made after an interview with the Veteran, considering his history in the Marine Corps as a helicopter pilot in Vietnam.  It was also in consideration of the Veterans subjective report and assessment of the examiner.  This examiner is a licensed psychologist, making him competent to perform this assessment and offer a diagnosis, and there is no evidence that the examiner is not credible.  Given that the examiner provided a thorough, well-reasoned analysis of his rationale for rendering the Veterans diagnosis of PTSD, and that the assessment considered subjective reports largely consistent between two separate evaluations, the Board finds that this examination should be afforded the greater probative weight of the two opinions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).
As the private medical opinion is given greater probative weight for the reasons outlined above, the Board finds that the Veteran has a current medical diagnosis of PTSD.  38 C.F.R. §§ 3.304(f), 4.125(a) (2017); Cohen v. Brown, 10 Vet. App. 128 (1997).
The Veteran reported fear of hostile military activity during his service as a helicopter pilot during Vietnam.  See VA Examination, dated September 2015; Medical Treatment RecordNon-Government Facility, dated November 2015.  Specifically, he reported rescue and recovery missions and his helicopter crashing into a mountain.  The Veteran also reported that he was afraid he would die in Vietnam.  Although the VA examiner indicated that the Veteran did not have PTSD, he found that these stressors were sufficient to cause PTSD.   Accordingly, the record contains a current diagnosis of PTSD, evidence that a stressor claimed by the Veteran is related to his fear of hostile military activity, and evidence that a VA psychologist has determined that the claimed stressor is adequate to support a diagnosis of PTSD.
Thus, resolving doubt in favor of the Veteran, the Board finds that his PTSD is causally related to service.  As such, service connection is warranted in this case.  38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).
 
 
M. Donohue
Acting Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	R. E. Trotter, Associate Counsel 

